In this case the appellant was tried for the offense of receiving and concealing stolen property valued at more than fifty dollars and was convicted and her punishment fixed at confinement in the State penitentiary for a term of two years. *Page 98 
The case is before this court without a bill of exceptions or a statement of facts; the motion for new trial complains of certain errors, the decision of which would be governed by the facts if properly before us; but in the absence of a statement of facts we cannot tell whether the matters complained of were error or not. The indictment sufficiently charges the offence and there appearing no fundamental errors the judgment of the lower court is affirmed.
Affirmed.